DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Amended Title
TRANSFORM COEFFICIENTS ENCODER AND DECODER



Allowable Subject Matter
Claims 1-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to decode and encode transform coefficients from a data stream.  The following is an examiner's statement of reasons for allowance: The present invention is directed towards decode and encode transform coefficients from a data stream using a prediction residual and coefficient group.
The closest prior art, Wang et al. (US 2009/0110066) shows a similar system, for selecting a coding mode for a block of a current picture.  However, Wang fails to address: 
Claim 1
1. A decoder configured to decode transform coefficients from a data stream, the transform coefficients being grouped into coefficient groups, the coefficient groups being grouped into group sets, the decoder being configured to
derive from the data stream information which identifies a first subset of group sets for which a coding mode is not to be used, and a second subset of group sets for which the coding mode is to be used;
for each group set out of the first subset, for each coefficient group of the respective group set,
identify a first set of coded bit planes by 
deriving a first prediction for the first set of coded bit planes based on a first previously decoded coefficient group,
correcting the first prediction using a first prediction residual derived from the data stream so as to acquire a corrected prediction for the first set of coded bit planes,
derive bits of the respective coefficient group within the first set of coded bit planes from the data stream at a code rate of 1;
for each group set of the second subset, inherit that for each coefficient group of respective group set, coefficients of the respective coefficient group are to be set to zero or to pseudo noise.

Claim 13
13. An encoder configured to encode transform coefficients into a data stream, the transform coefficients being grouped into coefficient groups, the coefficient groups being grouped into group sets, the encoder being configured to
insert into the data stream information which identifies a first subset of group sets for which the coding mode is not to be used, and a second subset of group sets for which the coding mode is to be used;
for each group set out of the first subset, for each coefficient group of the respective group set,
identify a first set of coded bit planes by 
deriving a first prediction for the first set of coded bit planes based on a first previously coded coefficient group,
insert into the data stream a first prediction residual for correcting the first prediction so as to acquire a corrected prediction for the first set of coded bit planes,
insert bits of the respective coefficient group within the first set of coded bit planes into the data stream at a code rate of 1,
wherein, for each group set of the second subset, for each coefficient group of respective group set, coefficients of the respective coefficient group are to be set to zero or to pseudo noise.

These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663